369 U.S. 870
82 S. Ct. 1141
8 L. Ed. 2d 274
James EDWARDS, Jr., et al, petitioners,v.STATE OF SOUTH CAROLINA.
No. 819.
Supreme Court of the United States
May 14, 1962

Jack Greenberg, Constance Baker Motley, James M. Nabrit III, Matthew J. Perry, Lincoln C. Jenkins, Jr. and Donald James Sampson, for petitioners.
Daniel R. McLeod, Atty. Gen. of South Carolina, Everett N. Brandon, Asst. Atty. Gen., and J. C. Coleman, Jr., for respondent.


1
Petition for writ of certiorari to the Supreme Court of South Carolina.


2
Granted.